Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 11/8/19, is a national stage entry of PCT/KR2018/005389, filed on 5/10/18. PCT/KR2018/005389 claims foreign priority to 10-2017-0058387, filed on 5/11/17. A certified copy of the foreign priority application is of record. 

Status of Claims and Response to Restriction Requirement
Claims 1, 3-15, and 18-23 are pending as of the reply filed on 6/9/21. Claims 2, 16, and 17 are canceled. Applicant’s election without traverse of invention II, claims 18 and 21-23; and zolpidem as the agonist at the benzodiazepine binding site of the GABA-A receptor in the reply filed on 6/9/21 is acknowledged. Upon further consideration, the restriction between inventions II and III is withdrawn; the restriction between inventions I and II/III is maintained. The restriction requirement is made final. Claims 18-23 are included for examination.
Claims 1 and 3-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/21.
Claims 18-23 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock-Cho et. al., KR 1020120079003, publ. 7/11/2012, cited in an IDS.

Mock-Cho et. al. teaches a composition having phloroglucinol or a phlorotannin as an active ingredient as an antianxiety, anti-convulsant, insomnia treating medicament (see Title of invention & Abstract). The composition comprising phloroglucinol or a phlorotannin as an active ingredient is taught to be safe and not induce side effects (Abstract; p. 5 of 60, see para under Effects of the Invention). Mock-Cho teaches phloroglucinol to have affinity for the GABA-A benzodiazepine receptor (see p. 3 of 60, Technical Field). Mock-Cho teaches many people experience somnipathy and insomnia which are treated with benzodiazepine series drugs, however, long term usage of these drugs can result in tolerance or dependability (p. 3 of 60, Background Art). Mock-Cho specifically includes diazepam and zolpidem as GABA-A receptor agonists used for improving sleep that have issues with dependability and side effects (p. 6 of 60, right col., top para). Mock-Cho et. al. teaches treating insomnia comprising administering an 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having a somnipathy, such as insomnia, comprising administering a pharmaceutical composition comprising phloroglucinol to a subject in need thereof, wherein the subject has developed tolerance or has suffered from a side effect of the elected agonist at the benzodiazepine binding site of the GABA-A receptor, zolpidem, in view of the teachings of Mock-Cho. Mock-Cho teaches a pharmaceutical composition comprising a phlorotannin or phloroglucinol for treating anxiety, convulsions, or insomnia, and additionally teaches this treatment to be safe and free of side effects. Mock-Cho further teaches insomnia to also be treated with other GABA-A agonists, including diazepam and zolpidem, however, these agents are associated with side effects and the development of tolerance or dependence after long-term usage. As phloroglucinol is taught to be useful for treating insomnia, one of ordinary skill in the art would have been motivated to have treated a subject who suffers from a side effect of zolpidem, such as tolerance after long-term usage, comprising administering a pharmaceutical prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). As phloroglucinol and zolpidem are taught to share a common utility for treating insomnia, and as phloroglucinol is taught to lack side effects, it would have been prima facie obvious to have administered this combination to a subject who has insomnia and suffers from a side effect associated with zolpidem, in the absence of unexpected results. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock-Cho et. al., KR 1020120079003, publ. 7/11/2012, cited in an IDS, as applied to claims 18-21 and 23 as discussed previously, in view of Ambien Prescribing Information, pp. 1-22, publ. 2008 (hereafter referred to as “Ambien”).
Claim 22 is drawn to a method for suppressing tolerance to or alleviating side effects of the elected agonist at the benzodiazepine binding site of the GABA-A receptor, zolpidem, 
Mock-Cho teaches as discussed in the previous 103 rejection as detailed in section 3 above, but residual sedation is not taught or suggested. 
Ambien teaches Ambien, also known as zolpidem in the form of the tartrate salt, to be prescribed for the treatment of insomnia (p. 1, see Indications & Usage; p. 14, see para under Description-p. 15, top 2 lines). Ambien teaches the most common side effects associated with this drug include feeling drowsy the day after taking the drug (e.g., residual sedation), and it is cautioned that one shouldn’t drive or take part in other dangerous activities until feeling fully awake (p. 21, left col., last para).  
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have suppressed tolerance or alleviated side effects of zolpidem comprising administering a composition comprising phloroglucinol as an active ingredient to a patient who has tolerance to or suffers from side effects of zolpidem, including residual sedation, in view of the teachings of Mock-Cho and Ambien. Mock-Cho teaches phloroglucinol for treating insomnia without the side effects associated with other insomnia treating drugs such as zolpidem, while Ambien teaches a common side effect of zolpidem as next day drowsiness. Thus, one of ordinary skill in the art would have been motivated to have treated a subject for insomnia who has suffered from side effects from administration of zolpidem such as residual sedation, comprising administering a composition comprising phloroglucinol, with the reasonable expectation that residual sedation would have been avoided or alleviated. 


Information Disclosure Statement
The IDS filed on 11/8/19 and 6/3/21 have been considered. 


Conclusion
Claims 18-23 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627